Fourth Court of Appeals
                                  San Antonio, Texas
                                        October 1, 2018

                                      No. 04-18-00308-CR

                                         Quinton COX,
                                           Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                 From the 218th Judicial District Court, Karnes County, Texas
                             Trial Court No. 16-10-00139-CRK
                         Honorable H. Paul Canales, Judge Presiding


                                         ORDER

       Appellant’s brief was originally due August 29, 2018; however, the court granted an
extension of time to file the brief until September 28. Appellant has filed a motion requesting an
additional extension of time.

        We grant the motion and order the brief due October 29, 2018 (sixty-one days after the
original due date). The court does not ordinarily grant extensions of more than sixty days beyond
the original due date. 4TH TEX. APP. (SAN ANTONIO) LOC. R. 8, Notes and Comments. Counsel is
therefore advised that no further extensions of time will be granted absent a motion, filed by the
date the brief is due, that (1) demonstrates extraordinary circumstances justifying further delay,
(2) advises the court of the efforts counsel has expended in preparing the brief, and (3) provides
the court reasonable assurance that the brief will be completed and filed by the requested
extended deadline. If the brief or a conforming motion is not filed by the date ordered, the court
may abate this appeal and remand the case to the trial court for a hearing pursuant to Rule
38.8(b).



                                                     _________________________________
                                                     Luz Elena D. Chapa, Justice
       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 1st day of October, 2018.



                                              ___________________________________
                                              Keith E. Hottle
                                              Clerk of Court